United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 14, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-40906
                          Summary Calendar


PAUL ALLEN BROWN,

                                     Plaintiff-Appellant,
versus

STACY KIMBERLIN; ANTHONY FREEMAN; DENNIS HENDRICKS; FRANK
CRIPPEN; GEORGE FONG; RICHARD SEWARD,

                                     Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                         USDC No. 9:06-CV-96
                        --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Paul Allen Brown, Texas prisoner # 1135724, appeals from the

district court’s denial of his motion for appointment of counsel.

Brown has failed to brief the issue of his entitlement to counsel

and has therefore waived the only issue before this court.        See

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).

     APPEAL DISMISSED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.